Title: From James Madison to Richard Henry Lee, 9 February 1824
From: Madison, James
To: Lee, Richard Henry


        
          Dr Sir
          Montpr. Feby. 9. 1824
        
        Your letter of Jany. 24. came to hand by the mail of friday last. The letter from President Monroe which it enclosed wd. have been recd. with pleasure from your own hand.
        Your Grandfather Richard Henry Lee, of whom you are preparing a biographical Memoir, having borne a conspicuous part in our Revolution, I should very cheerfully make any contribution in my power towards the pourtrait of his character which is destined for posterity: But altho’ we were always on a footing of mutual cordiality my intercourse with him furnished fewer opportunities of witnessing his private life & his public career, than were enjoyed by others of his friends, and by some of his fellow laborers on the political theatre. The distance of our abodes from each other did not admit of social communication: and my first acquaintance with him was subsequent to the close of the revolutionary struggles; the period during which his powers & public virtues were drawn into their greatest display. At later periods we were, in several instances, associated in public life; and I was thence a witness of his patriotic zeal, and of his captivating eloquence. Occasions occurred also on which I shared in the private gratifications afforded by the charms of his colloquial gifts, and polished manners. Beyond these remarks I could speak of him as one of the distinguished worthies of the distinguished times in which his lot was cast, in the general terms only which expressed the rank he held in the estimation of his Country.
        I am somewhat at a loss what to say on the subject of the letters from me which you wish to print among the selections from the correspondence of your Grandfather. I find that the haste in which they were probably written in the midst of public duties, has left no trace of their contents among my papers by which I could judge of their fitness for such a use. I do not

question the judgment or delicacy of intention which decides them to be unexceptionable in that respect. But it is quite possible, that written as they may have been at times of political excitement, they may have bearings not agreeable to the feelings of cotemporaries yet living or of their surviving connections, tho’ not particularly striking the attention of others. In this view I may not improperly feel some hesitation at giving a positive sanction to the proposed publicity, unless I could have a previous opportunity of looking over the letters themselves. As this may be effected without any material delay, may I ask the favor of you to put the letters into a channel by which they may speedily reach me. The surest perhaps will be the mail from Washington to Orange Court House Virginia, that route being less liable to mistakes & casualties than those less public across the Country. The marked attention to the address is suggested by the many places of the same name from which I often experience delays & sometimes failures of letters intended for me.
        My files I perceive contain a few letters from your grandfather, the first of them to the Virga. Delegation in Congress, the others to me. They are of the following dates, June 12. 1781. Novr 20 & Decr. 26. 1784. May 30 1785. If copies shd. not be among his papers, and a sight of them be desired they will be forwarded. Mrs M. & myself offer a joint return of the kind respects of your father to which I add my friendly ones for yourself.
      